DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the bee entry…is located between the entry stop and the bee hive box” (claim 7); “the first hive cover support and second hive cover are placed to delineate a roughly triangular area of the hive box that extends above the first hive cover support and the second hive cover support” (claim 16); “the first hive box end is coupled to the hive box at an acute angle” and “the second hive box end is coupled to the hive box at an obtuse angle” (claim 21); the upper and lower comb stops each “comprising at least one adjustable opening” (claim 24); and “a hive cover support frame…being disposed within the hive box” (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The current invention provides” in line 1 should be deleted as being implied and not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
s 12, 15, 18, and 24 are objected to because of the following informalities:  “side and” in each of claim 12, line 2 and claim 24, line 16 should be amended to recite –side, and--; the comma should be deleted from “from,” in each of claim 12, each of lines 3 and 4 and claim 24, each of lines 16 and 17; “support and further” in claim 15, lines 2-3 should be –support, and--; “the cover” in claim 18, line 2 should be –the hive cover--; “the comb frame” in claim 24, line 15 should be –the at least one comb frame--; “a first end, a second end, and” in claim 24, lines 19-20 should be –a first end and a second end and--; and “stop, the second” in claim 24, line 29 should be –stop, and the second--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a first hive box end, a first hive box end face, a second hive box end, [and] a second hive box end face,” in addition to “a hive box,” in lines 2-3. Such limitations render the claim indefinite, because Applicant’s hive box appears to include, i.e., is made of, the recited first and second box ends and first and second box 
Claim 4 recites the limitation "the exterior" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bee hive box" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is additionally unclear as to whether “and/or” in line 1 requires “and” or “or.”
Re Claim 10, it is unclear as to whether “a roof plate” is distinct from the roof plate previously recited in claim 8, from which it depends.
Claim 11 recites the limitation "each comb frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “configured to support each comb frame” is modifying the frame steps or the ladder frames.
Claim 13 recites the limitation "each frame step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the comb frame top" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the…second hive cover" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to the metes and bounds of “a roughly triangular area” in line 2, because “roughly” has not been disclosed in Applicant’s Specification in a manner that would have apprised an 
Claim 17 recites the limitation "the second hive cover end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the hive box cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “an outlet” in line 3, rendering the claim indefinite because it is unclear as to whether the recited structure is distinct from the “a condensation outlet” of claim 1. As Applicant’s invention is best understood, “an outlet” in claim 20 will be interpreted to be referring to the condensation outlet.
Re Claim 21, it is unclear as to whether “and/or” in line 2 requires “and” or “or.”
Re Claim 22, it is unclear as to whether the hive cover and hive box each or collectively “have a trapezoidal shape.”
Claim 24 recites the limitations "the…third comb frame sides," “the first hive box face,” and “the second hive box face” in lines 25-26, 27, and 28-29, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a frame step of the first and second ladder frames” in line 26 requires the first and second ladder frames to collectively have “a frame step,” or whether the individually must each have “a frame step,” and whether “a frame step” is distinct from the previously recited “a plurality of frame steps.”
Claims 2, 3, 5, 6, 8, 9, 12, 15, 19, and 23 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 requires only those limitations recited, inter alia, by claim 8, from which claim 10 depends. Accordingly, Claim 10 fails to further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 15, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, U.S. Patent Application Publication No. 2019/0069525 A1, in view of Vincent, U.S. Patent Application Publication No. 2011/0312244 A1 (submitted by Applicant on IDs filed 5/12/2021), and Liddle et al., U.S. Patent Application Publication No. 2016/0044898 A1 (hereinafter Liddle).
Re Claim 1, as best understood (see 112(b) rejections above), Bell teaches a beehive comprising:
A first hive box end (end opposite to 44, 70; see figures 1, 2, and 3), a first hive box end face (17, 27), a second hive box end (opposite end having 44, 70; see id.), a second hive box end face (15, 25), a first comb stop (52) near a rear of the hive (see figures 2 and 11 and paragraph [0038]), a second comb stop (50) near a front of the hive (see id. and figure 7), a hive box (14, 16, 18, 22, 24, 26; or 14, 16, 18; see figures 1 and 2), and a hive cover (22; or 22, 24, 26), wherein the hive cover see figures 1 and 8);
A plurality of comb frames (20) removably disposed within the hive box (see figure 7 and paragraph [0041]);
A bee entry (44), preferably defined upon assembly by the second comb stop near the front of the hive and the hive box. See figure 3.
Regarding the comb stops (50, 52), Bell’s figure 3 labels comb stop 52 being adjacent 15, and Bell’s figure 7 labels comb stop 50 being adjacent 15. See figures 3 and 7. However, taken as a whole, Bell appears to describe comb stop 50 as being adjacent 15, and comb stop 52 as being adjacent 17. See, e.g., figure 2, illustrating comb frames 20 between the comb stops 50, 52; figure 11, illustrating a shaded comb frame on each of opposite ends of the array of comb frames 20; paragraph [0038], describing comb stops 50, 52 as “end caps for the interior top bar segments 20.”
Bell does not expressly teach that the comb stops are upper and lower comb stops (see Spec. at 6:6-8), or a condensation chamber and a condensation outlet as claimed. 
Vincent, similarly directed to a beehive comprising: a first hive box end (end of 100 near 132), a first hive box end face (120 adjacent 132; see figures 1 and 2), a second hive box end (opposite end of 100 near or at 128; see id.), a second hive box end face (129 and/or 130; see id.), a and hive box. See id. In particular, Vincent teaches a vertically oriented beehive. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the beehive of Bell to be vertically oriented, as taught See Vincent at paragraph [0015]. Combining the teachings of Bell and Vincent results in the first comb stop of Bell being an upper comb stop, and the second stop of Bell being a lower comb stop.
Additionally, Liddle teaches a beehive comprising: a first hive box end (end of 204 going out of the page, perpendicular to the illustrated sidewalls and not shown in figure 2; see also paragraph [0027]), a first hive box end face (face forming the first hive box end; see id.), a second hive box end (end of 204 going into the page, perpendicular to the illustrated sidewalls and not shown in figure 2; see id.), a second hive box end face (face forming the second hive box end; see id.); a hive box (204), and a hive cover (206), wherein the hive cover and hive box form a volume with a polygonal shape in a cross-sectional plane (see id.); a condensation chamber (chamber formed between top of 204 and underside of 206), the condensation chamber being defined upon assembly by the hive box and the hive cover (see figure 2); and a condensation outlet (208) disposed along faces of the hive box perpendicular to the first hive box end face. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bell as modified by Vincent to have a condensation chamber defined upon assembly by the hive box and the hive cover, and a condensation outlet disposed along faces of the hive box perpendicular to the first hive box end face, as taught by Liddle, in order to control condensation in the beehive and direct it to outside of the hive so as to prevent the condensation chilling the bees during wintertime. See Liddle at paragraphs [0008] and [0011]. Such a modification would see Bell at figures 2, 3, and 8 and paragraph [0041]; Vincent at figure 1; Liddle at figure 2), and the condensation outlet disposed between the first hive box end face and the upper comb stop. See Bell at figures 1, 8, and 11; Liddle at figure 2 and paragraphs [0027]-[0028].
Re Claim 2, Bell as modified by Vincent and Liddle teaches an axis A-A’ extending longitudinally through the hive box and through the first hive box end face and the second hive box end face (see Bell at figures 1, 2, and 11; Vincent at figure 1), and further wherein the beehive is configured such that the axis A-A’ is maintained at an angle of substantially 90 degrees relative to level ground. See Vincent at figure 1 and paragraph [0009].
Although Bell as modified by Vincent and Liddle does not expressly teach that the angle is between 45 and 85 degrees relative to level ground, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification, in order to have the hive cover sloped towards the ground, rather than vertically oriented with respect to the ground, so as to better protect the hive during periods of rain. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Re Claim 3, Bell as modified by Vincent and Liddle teaches that the first hive box end is maintained at an elevation higher than the second hive box end. See Vincent at figure 1; Bell at figures 1 and 11.
See Liddle at figure 2 and paragraph [0028].
	Re Claim 5, Bell as modified by Vincent and Liddle teaches that the polygonal shape has 2, 3, 4, 5, 6, 7, or more obtuse angles. See Bell at figures 1 and 4; Vincent at figure 2 and paragraph [0006].
	Re Claim 6, Bell as modified by Vincent and Liddle teaches that the lower comb stop further comprises an entry stop. See Bell at figure 3, showing a bottom edge of 52 [sic] (see explanation of findings in the rejection of claim 1) serving as a stop at the entry for preventing bees from flying immediately upwardly upon entry.
	Re Claim 8, Bell as modified by Vincent and Liddle teaches that the hive cover further comprises a roof plate (Bell 38, 40). See Bell at figure 8.
	Re Claim 9, Bell as modified by Vincent and Liddle teaches an insulation gap (at least vertical gap between Bell 38, 40 and Bell 27; see figures 1 and 8, noting that air filling an empty space creates insulation, i.e., air is an insulator) between the roof plate and the first hive box end. See id.
Re Claim 10, Bell as modified by Vincent and Liddle teaches that the beehive further comprises a roof plate (Bell 38, 40). See Bell at figure 8.
Re Claim 15, Bell as modified by Vincent and Liddle teaches that the hive box further comprises a first hive cover support (portion of Bell 26 protruding above 25; see Bell at figure 8) and a second hive cover support (portion of Bell 28 protruding above 25; see id.), and further wherein the first hive cover support and the second hive cover support contact the hive cover when engaged with the hive box. See id.
see Drawing Objection above), Bell as modified by Vincent and Liddle teaches that the first hive cover support and second hive cover are placed to delineate a roughly triangular area of the hive box that extends above the first hive cover support and the second hive cover support. See Bell at figure 8, showing a triangular internal space, i.e., area of the hive box, formed by the intersections of Bell 38, 40, and a horizontal line drawn between or above the distal upper ends of Bell 26, 28.
Re Claim 21, as best understood (see Drawing Objection above), Bell as modified by Vincent and Liddle does not expressly teach whether the first hive box end is coupled to the hive box at an acute angle and/or the second hive box end is coupled to the hive box at an obtuse angle.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bell as modified by Vincent and Liddle to have the first hive box end is coupled to the hive box at an acute angle and/or the second hive box end is coupled to the hive box at an obtuse angle, in order to shape the hive box as desired, for example for accommodating additional bee spaces, insulation, or vermin traps in certain areas of the hive. The modification above amounts to merely a change in the shape of the hive, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
 	Re Claim 22, Bell as modified by Vincent and Liddle teaches that the hive box has a trapezoidal shape. See Bell at figures 2, 4, and 8. Although Bell as modified by see Bell at figure 8), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hive cover to have a trapezoidal shape, in order to facilitate construction of the cover or if reduced airflow in and around the hive is desired for colder temperatures. Such a modification amounts to merely changing the shape of a prior art structure, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Re Claim 23, Bell as modified by Vincent and Liddle teaches a hive support (see Vincent at figures 1 and 3), the hive support comprising an upright post (Vincent 122) and an angled mount (Vincent 126; see id. and Vincent at paragraph [0009]), and being affixed to the hive box such that the upright post is perpendicular with respect to level ground (see Vincent at figures 1 and 3), and the angled mount maintains the beehive at an angle between perpendicular with (see Vincent at figure 1), and parallel to (see Vincent at figure 3), level ground.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bell to have a hive support comprising an upright post and an angled mount, and being affixed to the hive box such that the upright post is perpendicular with respect to level ground, and the angled mount maintains the beehive at an angle between perpendicular with, and parallel to, level ground, in order to support the beehive above the ground and allow it to be in a vertical or horizontal orientation as See Vincent at paragraphs [0008]-[0009] and [0015].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Vincent, and Liddle as applied to claim 6 above, and further in view of Baumgartner, U.S. Patent No. 1,593,008.
Re Claim 7, Bell as modified by Vincent and Liddle does not expressly teach whether the bee entry is adjustable and/or is located between the entry stop and the bee hive box.
Baumgartner, similarly directed to a beehive comprising a bee entry (12) preferably defined upon assembly by an entry stop (14) and a hive box (see figures 1 and 2 and 1:78-106), teaches that it is known in the art to have the bee entry be adjustable (see id.) and/or located between the stop and the hive box. See id.
It would have been obvious to a person having ordinary skill in the art at the timef of Applicant’s invention to modify the bee entry of Bell as modified by Vincent and Liddle to be adjustable and/or located between the entry stop and the bee hive box, as taught by Baumgartner, in order to allow the size of the entryway to be adjusted depending on the season and ventilation requirements for the hive. See Baumgartner at 1:18-31 and 1:97-106.
Claims 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Vincent, and Liddle as applied to claim 1 above, and further in view of Anthony, U.S. Patent No. 1,036,950.
see Bell at figures 2 and 4 and paragraphs [0038] and [0041]) disposed within the hive box and configured to support each comb frame (see id.), but does not expressly teach that the first and second frames are ladder frames comprising a plurality of frame steps.
Anthony, similarly directed to an angularly oriented beehive, teaches that it is known in the art to have a first ladder structure (7 form a ladder structure; see figures 4 and 8 and 1:40-74) and a second ladder structure (3a, 3b form a second, oppositely disposed ladder structure; see id.) disposed within a hive box and comprising a plurality of frame steps (7, 3a, 3b form frame steps; see id.) configured to support each of a plurality of comb frames. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and second frames of Bell as modified by Vincent and Liddle to be first and second ladder frames comprising a plurality of frame steps, as taught by Anthony, in order to provide individual supports for each of the frames so they do not crush other when the hive is in a vertical orientation. See Bell at figure 11; Vincent at figure 1.
Re Claim 13, Bell as modified by Vincent, Liddle, and Anthony teaches that each frame step is configured to be parallel with level ground, such that each comb frame rests vertically on each frame step. See Anthony at figure 4, 1:40-43, and 1:117-120.
Re Claim 14, Bell as modified by Vincent, Liddle, and Anthony teaches that each comb frame further comprise a hook (Anthony 6, 6a, 6b, and screw fasteners; see Anthony at figures 6 and 7 and 1:65-74) disposed within (see id., noting that the screw See id.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Vincent, Liddle, and Anthony as applied to claim 11 above, and further in view of Manzer et al., U.S. Patent Application Publication No. 2016/0353714 A1 (hereinafter Manzer).
Re Claim 12, Bell as modified by Vincent, Liddle, and Anthony teaches that each comb frame comprises a first comb frame side (Bell 20a; see Bell at figure 4 and paragraph [0041]), a second comb frame side (Bell 20c; see id.), and a comb frame top (Bell 20b; see id.), but does not expressly teach first and comb supports as claimed.
Manzer, similarly directed to a beehive comprising a plurality of comb frames (11; see figures 1 and 5 and paragraph [0020]), teaches that it is known in the art for each of the comb frames to comprise a comb frame top (11; see figures 6a and 6b and paragraph [0039]), a first comb support (64a and/or 63b; see id.) affixed to and extending from near one end of the comb frame top (see id.) and a second comb support (64b and/or 63a) affixed to and extending from near an opposite end of the comb frame top. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each comb frame of Bell as modified by Vincent, Liddle, and Anthony to have a first comb support affixed to and extending from the first comb frame side (the positon of the first comb support relative to the comb frame top of Manzer corresponds to that of the first comb frame side of Bell as modified by Vincent, Liddle, and Anthony, compare Bell at figure 4, with Manzer at figure 5) and a second compare Bell at figure 4, with Manzer at figure 5), as taught by Manzer, in order to support the comb foundation and further guide the bees’ straight and stable construction of honeycombs. See Bell at paragraph [0041]; Manzer at paragraph [0039].
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Vincent, and Liddle as applied to claims 4 and 16 above, and further in view of Manzer.
Re Claim 17, Bell as modified by Vincent and Liddle does not expressly teach that the second hive box end further comprises a hinge coupled with the second hive cover end.
Manzer, similarly directed to a beehive, teaches that it is known in the art to have a second hive box end (15b and side of 17a extending upwardly from 15b; see figures 1 and 2 and paragraph [0021]) comprising a hinge (42; see paragraphs [0024]-[0025]) coupled with a second hive cover end (end of cover 30 attached to 17a, 42). See id. and figures 1 and 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the second hive box end of Bell as modified by Vincent and Liddle to further comprise a hinge coupled with the second hive cover end, as taught by Manzer, in order to facilitate opening and closing the hive for inspection or maintenance, and prevent contamination of the hive. See Manzer at paragraph [0024].

Manzer, similarly directed to a beehive, teaches that it is known in the art to have a hive box cover (30) comprise a hinged (at 41) support leg (40; see figures 1 and 3 and paragraphs [0016], [0024], and [0030]) configured to support the hive cover when disengaged from a hive box (10). See id.
It would have been obvious to a person having ordinary skill in the art at time of Applicant’s invention to modify the hive box cover of Bell as modified by Vincent and Liddle to further comprise a hinged support leg configured to support the hive cover when disengaged from the hive box, as taught by Manzer, in order to facilitate opening and closing the hive for inspection or maintenance, and prevent contamination of the hive. See Manzer at paragraph [0024].
Re Claim 19, Bell as modified by Vincent, Liddle, and Manzer teaches that the condensation chamber further comprises a ventilation gap (Bell screened aperture in 22. See Bell at figure 8.
Re Claim 20, Bell as modified by Vincent, Liddle, and Manzer teaches that the condensation chamber is configured to collect humid air (Liddle 212) from the beehive (see Liddle at figure 2 and paragraphs [0027]-[0028]), cool the humid air under ambient conditions (see id., noting that condensation is formed by cooling humid air), drain water through an outlet (Liddle 208; see id.) disposed in the condensation chamber (see id.) and exhaust air through a ventilation gap (Bell screened aperture in 22). See id.; Bell at figure 8.
Allowable Subject Matter
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Applicant is advised, however, that the allowability of Claim 24 hinges, at least in part, on the claimed upper and lower comb stops each comprising at least one adjustable opening, which are currently not illustrated in the drawings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642